  Case 2:20-cv-00001-LGW-BWC Document 7 Filed 06/08/20 Page 1 of 2

                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court




             In the United States District Court
                                                                By CAsbell at 10:04 am, Jun 08, 2020




             for the Southern District of Georgia
                     Brunswick Division
VERIZON WIRELESS OF THE EAST,
L.P. d/b/a VERIZON WIRELESS,
                                                 CV 220—001
        Plaintiff,

        v.

CAMDEN COUNTY, GEORGIA; and
CAMDEN COUNTY, GEORGIA BOARD OF
COUNTY COMMISSIONERS,

        Defendants.



                                 ORDER

     Before the Court is Plaintiff Verizon Wireless of the East,

L.P.’s notice of voluntary dismissal, dkt. no. 6, wherein it states

its intention to withdraw its Complaint against Defendants Camden

County, Georgia and Camden County Board of County Commissioners.

Defendants having filed no answer to the Complaint, Plaintiff is

entitled to dismiss this case pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i).       Accordingly, all claims asserted in

this action are DISMISSED without prejudice.          Each party shall

bear its own fees and costs.     The Clerk is DIRECTED to close this

case.
Case 2:20-cv-00001-LGW-BWC Document 7 Filed 06/08/20 Page 2 of 2




   SO ORDERED, this 8th day of June, 2020.




                                                                   _
                               HON. LISA GODBEY WOOD, JUDGE
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA




                                  2
